                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


FEDERAL INSURANCE COMPANY,

        Plaintiff,                          :       Case No. 2:17-cv-135

       -vs-                                         Judge Sarah D. Morrison
                                                    Magistrate Judge Elizabeth Preston Deavers
BENCHMARK BANK,
                                            :
       Defendant.

                                   OPINION AND ORDER

       This matter is before the Court on cross-motions for summary judgment filed by Plaintiff

Federal Insurance Company and Defendant Benchmark Bank. (ECF Nos. 51, 53). For the

reasons that follow, the Court DENIES Plaintiff’s Motion and DENIES IN PART and

GRANTS IN PART Benchmark’s Motion.

I.     BACKGROUND

       Non-party Woda Cooper Companies, Inc. (“Woda”), formerly known as Valhalla

Management & Real Estate, LLC, dba Woda Management, develops low income affordable

housing in the form of apartment communities. (George Depo., 23, ECF No. 45; ACH

Agreement, ECF No. 1-2). At the relevant time, Woda operated as the parent company to three

subsidiaries—Woda Cooper Development, Woda Construction, Inc. (“WCI”), Woda

Management & Real Estate, LLC—and managed several hundred affiliates through limited

partnerships, including Mary Harvin Center Limited Partnership and Boury Lofts Limited

Partnership (the “Limited Partnerships”). (George Depo., 38, 118; Ferrell Depo., 10–14, ECF

No. 47). Woda is owned by managing directors David Cooper, Jr. and Jeffrey Woda. (George

Depo., 18–19, 43). Plaintiff Federal Insurance Company (“Plaintiff”) is the subrogee of the

                                                1
Limited Partnerships. (Phair Aff., ¶ 6, ECF No. 53-1).

       A.     Woda’s Banking Relationship with Benchmark

       On March 28, 2011, Woda entered into a Business Online Access Banking Agreement

(“Banking Agreement”) with Defendant Benchmark Bank (“Benchmark”) to provide Woda with

electronic banking access for various commercial accounts under its control. (ECF No. 1-3). At

that time, Mr. Cooper and Mr. Woda were both on Benchmark’s Board of Directors. (George

Depo., 60–61; Caldwell Decl., ¶ 3, ECF No. 51-2). Woda established hundreds of banking

accounts at Benchmark, including for the Limited Partnerships and WCI. (Caldwell Decl., ¶ 7).

       On the same date, Woda also entered into an ODFI-ACH Originator Agreement (“ACH

Agreement”) with Benchmark, allowing Woda to initiate online ACH transfers for designated

accounts listed in Schedule C. (ECF No. 1-2). Laura George (Vice President and Controller at

Woda) was named as the company-authorized representative with respect to security procedures

in the Agreement. (Id. Scheds. B, C). Schedule C was never formally amended after March 28,

2011. (George Depo., 105–06). But it was Benchmark’s understanding that all Woda accounts

that were added after March 28, 2011 and requested ACH access, including the Limited

Partnerships, would fall under the original ACH Agreement—there did not need to be a new or

updated Schedule C each time an authorized account was added. (Vincent Depo., 89–92, ECF

No. 43; Caldwell Decl., ¶ 8). Pursuant to the Agreement, ACH transfers were only delivered

through the internet banking system. (ACH Agreement, Sched B). Woda declined the delivery

options of 3.5-inch diskette, manual report, and any “other” mechanism. (Id.). The maximum

limit on the dollar amount of single ACH transfers was $50,000. (Id. Sched C).

       B.     Benchmark’s Security Procedures

       After the Agreements were signed, Ms. George met with Jan Vincent (a Business Banker



                                                2
at Benchmark), and Jerry Caldwell (Chief Executive Officer, Chairman, and President of

Benchmark) to establish parameters for Woda’s online banking with Benchmark. 1 (Vincent

Decl., ¶ 4, ECF No. 51-4; Vincent Depo., 10–11, 49; George Depo., 65–66; Caldwell Decl., ¶ 2).

Following this discussion, one unique username and password was assigned to each Woda

employee who was granted access to any Woda bank accounts. (George Depo., 73–74; Vincent

Decl., ¶ 6). Each employee also had to set up security questions and answers that were triggered

by a risk score algorithm. (George Depo., 86; Caldwell Decl., ¶ 6). Although Fiserv usually

generated temporary passwords for new accounts, there was at least one occasion where Mr.

Caldwell sent Ms. George an e-mail that listed generic temporary passwords for new Woda

users. (Vincent Depo., 128–29; Ex. F., ECF No. 44-4;). At some point, Ms. Vincent or Mr.

Caldwell also offered Ms. George banking tokens as an additional security feature. (George

Depo., 79; Vincent Depo., 50–52; George Aff., ¶ 11, ECF No. 53-3). However, when Ms.

George was told that Woda did not have to use tokens, she declined because they were

“inconvenient.” (George Depo., 137–38).

       Upon any attempted log in, Fiserv’s software would verify that the username, password,

and security questions, if prompted, were correct. (Vincent Depo., 36). If someone tried to log in

with bad credentials, they would be locked out after three unsuccessful attempts. (Id.).

Benchmark would then get a Fiserv report the next day that showed any log in attempts and

account lockouts. (Id. at 37). Fiserv utilized IP blacklisting as well. (Vincent Decl., ¶ 6).

        In addition to these security measures, ACH transfers required dual authorization.

 (George Depo., 75, 91–92). This allowed Woda to assign users who could initiate ACH

 transfers but then require another approved internal user to authorize the transfer before funds



       1
           Benchmark’s online banking platform was provided by Fiserv, Inc. (Vincent Depo., 20).
                                                  3
 were released to Benchmark to either reject or approve the request. (Vincent Depo., 54–56).

 However, at Woda’s request, designated employees could bypass dual authorization and both

 initiate and approve ACH transfers. (George Depo., 78, 93; Vincent Decl., ¶ 7). Benchmark’s

 Board of Directors set out the procedures and policies for the bank, including the required

 security procedures and the ACH policy. (Vincent Depo., 44; Decl. Caldwell, ¶ 9; Ex. B, ECF

 No. 44-2).

       Part of Ms. Vincent’s job was to assist Benchmark customers, including Woda, in

 generating ACH transfers through the online banking system. (Vincent Depo., 30–32). Ms.

 Vincent would designate specific individuals as ACH users per instructions from the customer.

 (Id. at 38). This included filling in each person’s online banking profile with their personal

 data, e-mail, what accounts they had access to, and any accounts “they would be signers on.”

 (Id. at 40). In approving or rejecting an ACH request, Ms. Vincent would look to see if the

 ACH transfer was generated by a known authorized user, the debits and credits balanced, and

 the account the user was transferring money from had money in it to cover the transfer. (Id. at

 31; ACH Agreement, ¶ 2(a)). If the ACH transfer met this criterion, Ms. Vincent would release

 the funds to the designated recipient. (Vincent Depo., 31).

       Ms. George was one of the supervisors responsible for managing the list of Woda

employees who had access rights to bank accounts at Benchmark, including who could initiate

and/or approve ACH transfers and from which accounts. (George Depo., 72, 89). Ms. George

communicated any changes to that list to Ms. Vincent by e-mail, phone, and/or in person. (Id. at

72–73; Vincent Depo., 97). As long as the request for access came from Ms. George, Jill Clifford

(Development Controller), or Amy Brown (Head of Accounting), Ms. Vincent would make the

necessary authorization. (Vincent Depo., 76). While Ms. Vincent relied on Ms. George to keep



                                                 4
her apprised of which Woda employees should have ACH access and to what accounts, Ms.

Vincent would sometimes initiate a check to see if Woda had any new personnel who should

have ACH access or if anyone left and their account should be terminated. (Id. at 74). According

to Ms. George, Woda had a high, almost daily, rate of employee turnover among all its

subsidiaries and affiliates. (Id. at 74; George Depo., 107–10; Ex. 5, ECF No. 46-2).

       C.      The Fraudulent Transfers

       On March 22, 2016, Ms. Clifford emailed Ms. Vincent to request that Donna Ferrell,

WCI’s Director of Accounting–Construction, be given access to view and process ACH transfers

for WCI’s account. (Ex. 7, ECF No. 46-4). Donna Ferrell replaced Sue Milner. (Ferrell Depo.,

10). At some point either before or after this e-mail, Ms. George also told Ms. Vincent to

“duplicate [Sue Milner’s] rights with respect to activities that she could perform, but not

necessarily access rights to properties that Sue had access to.” (Ex. 7, ECF No. 46-4).

       Ms. George later confirmed to Mr. Woda that Ms. Ferrell did have the ability to bypass

dual authorization and initiate and approve ACH transfers for processing. (George Depo., 122–

23, Ex. 8, ECF No. 46-5). However, Ms. George says that no one ever authorized Benchmark to

give Ms. Ferrell access to the Limited Partnership accounts, “much less the ability to process

ACH transfers from these accounts.” (George Aff., ¶¶ 14–15). Yet, according to Ms. Vincent,

she was asked to designate the Limited Partnership accounts as “construction accounts” with

both online banking and ACH access and to give the entire Woda accounting group access to the

accounts. (Vincent Decl., ¶¶ 8–9). Moreover, Ms. Vincent alleges that both Ms. Clifford and Ms.

George specifically requested on separate occasions that Ms. Ferrell be given access to the

Limited Partnership accounts, including ACH authorization. (Id. ¶ 11; Vincent Depo., 105–07).

Ms. Ferrell believed she only had access to the WCI account at Benchmark. (Ferrell Aff., ¶¶ 8–9,



                                                 5
ECF No. 53-6).

       On May 18, 2016, Ms. Ferrell attempted to log in to her Benchmark account from her

Woda computer but was notified that she was locked out. (Ferrell Depo., 34). Another employee,

Terri Myers, attempted to log in to her own Benchmark bank account on Ms. Ferrell’s computer

but was also unable to do so. (Id. at 36). However, Ms. Ferrell and Ms. Myers were able to log in

to their respective Benchmark accounts on Ms. Myers’ computer. (Id. at 36–37). In doing so, Ms.

Ferrell was able to initiate a legitimate ACH transfer using her Benchmark account. (Id. at 38–

39).

       Ms. Ferrell then called Ms. Vincent and left a voicemail about the lockout notification.

(Vincent Depo., 138–39; Ex. I, ECF No. 43-10). After Ms. Vincent listened to the voicemail, she

logged into Benchmark’s access manager, looked at Ms. Ferrell’s account, and noted that there

were no log in attempts or lockouts on her account. (Vincent Depo., 139–40). Ms. Vincent then

left Ms. Ferrell a voicemail indicating that Ms. Ferrell was not locked out of her account, she had

not changed Ms. Ferrell’s password, but that she “went ahead and unlocked the questions and

things,” and directed Ms. Ferrell to try to log in again. (Id. at 139, 141–43). According to Ms.

Vincent, she did not actually “unlock anything because nothing was locked out,” she was just

trying to “give [Ms. Ferrell] confidence that the security questions were unlocked, her password

was unlocked, she should try again.” (Id. at 144–45). Ms. Ferrell was able to log in to her

Benchmark account on her own Woda computer the next day with no problems and without any

change to her username or password. (Ferrell Depo., 38). At that time, all of the accounts she had

access to appeared normal and her ACH transfer from the day before had processed. (Id. at 43–

44). When Ms. Vincent received an ACH transfer initiated and approved by Ms. Ferrell’s

account on May 18, she concluded that the issue had been resolved. (Vincent Depo., 145–47,



                                                 6
151–52).

       On May 25 or 26, Ms. Vincent received a call from Wells Fargo requesting to verify an

ACH transfer from Benchmark. (Vincent Depo., 152–53). Ms. Vincent confirmed that there was

an ACH transfer approval by Ms. Ferrell’s account matching the description given but indicated

to Wells Fargo that she would check with Woda “just to verify.” (Id. at 153–54). Ms. Vincent

called Ms. George who responded that she had also received a call from Wells Fargo about the

same thing. (Id. at 154–56; George Depo., 124–25). Ms. George told Ms. Vincent she was going

to “check and see all of Donna’s transfers and get back to [her].” (Vincent Depo., 156).

       Ms. Vincent did not hear back from Ms. George. (Id.). Instead, shortly after their

conversation, Ms. Vincent learned from Mr. Caldwell that “third-party criminals” made several

unauthorized ACH transfers from the Limited Partnership accounts between May 18 and May 24

using Ms. Ferrell’s credentials. (Vincent Decl., ¶ 13). Ms. Vincent and other Benchmark

employees immediately began initiating reversals of the affected ACH transfers, including those

fraudulently sent to Wells Fargo. (Id. ¶ 15; Vincent Depo., 157–60).

       According to Ms. Vincent, she processed the fraudulent ACH transfers the same way she

processed all ACH transfers. (Vincent Depo., 149, 179). She did not notice anything unusual

about the dollar amounts of the fraudulent transfers, which were all between $26,328.00 and

$83,217.00, as she had observed legitimate single ACH transfers approved by Ms. Ferrell for as

high as $2,419,540.14. (Vincent Decl., ¶ 14; Woda Aff., ¶¶ 15–27, ECF No. 53-2).

       Around the same time, Mr. Woda alerted Ms. Ferrell that someone had used her

Benchmark username and password to make unauthorized ACH transfers out of the Limited

Partnership accounts. (Ferrell Depo., 45–46). According to Ms. Ferrell, she kept her Benchmark

login credentials on a sticky note in a locked drawer in her office. (Id. at 28). She did not write


                                                  7
down the answers to her security questions. (Id. at 29). Ms. Ferrell subsequently contacted

Woda’s IT department, who took Ms. Ferrell’s computer for examination. (Id. at 46–47).

         According to Corey Daniels, a Woda IT Technician, malware was found on Ms. Ferrell’s

computer and the IP addresses of the hackers were traced to Virginia and Washington. (Ex. 15,

ECF No. 47-5). Thereafter, Woda hired Rook Security, Inc. (“Rook”) to conduct a forensic

investigation and network vulnerability analysis of Woda’s computer systems. (Ferrell Depo.,

51, 57). In Rook’s Vulnerability Analysis Report, it identified, among other things, that “two

hosts were found running IPMI v.2.0 which contains an information disclosure vulnerability,

allowing attackers to obtain password hashes.” (Ex. 16, p. 19, ECF No. 47-6). Rook classified

Woda’s internal environment vulnerability as “high risk.” (Id.).

         Based on its review of Benchmark’s log activity, Fiserv also believed that there was

malware in the Woda network, which allowed intruders to obtain valid credentials for use in the

ACH origination. (Ex. B, ECF No. 52-1). According to Fiserv, during the fraudulent transfers,

Ms. Ferrell’s credentials were used from two separate IP addresses at the same time, one

originating from Columbus, Ohio and one from Washington State. (Id.). Neither IP address was

blacklisted as a known bad IP address. (Id.). Fiserv did not detect any username or password data

breach on its network nor did it have any records of recent accounts with stolen credentials from

customers. (Id.). Finally, monthly vulnerability and penetration testing did not detect any

intrusions. (Id.). Despite this information, Mr. Woda was convinced that the breach occurred at

Benchmark or Fiserv and that “poor security practices at Benchmark allowed for [the] transfers.”

(Id.).

         Ultimately, Benchmark was able to recover and return to Woda $197,708.00 of the

$600,904.000 fraudulently transferred funds. (Vincent Decl., ¶¶ 13, 15; Woda Aff., ¶ 35).



                                                 8
Pursuant to a policy of insurance, Plaintiff paid Woda $500,000 for the loss, which included

attorney’s fees. (Phair Aff., ¶ 6). Upon taking assignment of Woda’s claims against Benchmark,

Plaintiff remains uncompensated for $403,196.00. (Id. at ¶¶ 5, 7).

       D.      Procedural History

       The Limited Partnerships originally filed suit against Benchmark on July 7, 2016 in the

Franklin County Court of Common Pleas, Case No. 16-CV-6417. On February 15, 2017, the

Limited Partnerships voluntarily dismissed the state court action and filed suit in this Court. On

May 24, 2017, Federal Insurance Company was substituted as the plaintiff and filed an Amended

Complaint alleging five claims of relief: (1) breach of contract; (2) violation of the Ohio U.C.C.;

(3) negligence; (4) violation of various federal statutes and regulations; and (5) conversion. (ECF

No. 11). The Court has jurisdiction over this case pursuant to 28 U.S.C. § 1332(a)(1). 2 Following

the Court’s ruling (ECF No. 20) on Benchmark’s Motion to Dismiss the Amended Complaint

(ECF No. 12), only one claim remains: violation of the Ohio Uniform Commercial Code.

Benchmark filed its Answer on February 7, 2018. (ECF No. 23).

       On March 1, 2019, Plaintiff and Benchmark filed cross-motions for summary judgment

(ECF Nos. 51, 53). On March 21 and 22, the parties filed their respective responses in opposition

(ECF Nos. 54, 56), followed by reply briefs on April 4 and 5 (EC Nos. 57, 58). The cross-

motions for summary judgment are now ripe for review.

II.    STANDARD OF REVIEW

       Summary judgment is appropriate when “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The




       2
         The Honorable Judge George C. Smith previously ruled that this Court can properly
exercise diversity jurisdiction over this matter. (Opinion and Order, 7, ECF No. 20).
                                                 9
movant has the burden of establishing there are no genuine issues of material fact, which may be

achieved by demonstrating the nonmoving party lacks evidence to support an essential element

of its claim. Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986); Barnhart v. Pickrel,

Schaeffer & Ebeling Co., 12 F.3d 1382, 1388–89 (6th Cir. 1993). The burden then shifts to the

nonmoving party to “set forth specific facts showing that there is a genuine issue for trial.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986) (internal quotations omitted). When

evaluating a motion for summary judgment, the evidence must be viewed in the light most

favorable to the non-moving party. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970).

       “When parties file cross-motions for summary judgment, the making of such inherently

contradictory claims does not constitute an agreement that if one is rejected the other is

necessarily justified or that the losing party waives judicial consideration and determination

whether genuine issues of material fact exist.” B.F. Goodrich Co. v. U.S. Filter Corp., 245 F.3d

587, 593 (6th Cir. 2001). A genuine issue exists if the nonmoving party can present “significant

probative evidence” to show that “there is [more than] some metaphysical doubt as to the

material facts.” Moore v. Philip Morris Cos., 8 F.3d 335, 340 (6th Cir. 1993). In other words,

“the evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson, 477 U.S. at 248; see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 597–98 (1986) (concluding that summary judgment is appropriate when the evidence could

not lead the trier of fact to find for the non-moving party).

III.   ANALYSIS

       A.      Requests to Strike Affidavits

       In filing its Motion for Summary Judgment, Plaintiff attached affidavits of Maureen

Phair, Jeffrey Woda, Laura George, David Hadley, Donna Ferrell, and Mat Gangwer (ECF Nos.



                                                 10
53-1–4, 53-6, 53-10). Benchmark argues that because the affidavits of Ms. Phair, Mr. Woda, Ms.

George, and Ms. Ferrell were made “upon information and belief” they cannot be considered by

the Court on summary judgment. Benchmark also argues that Mr. Gangwer’s affidavit should be

disregarded because it contains expert testimony from an undisclosed expert witness. In its

Reply, Plaintiff responds that the disputed affidavits are based on the affiants’ personal

knowledge and should be considered. Plaintiff also disputes that Mr. Gangwer’s affidavit

constitutes expert testimony and argues it should be considered pursuant to Fed. R. Evid. 701.

        On the other side, Plaintiff requests that the Court strike Benchmark’s expert’s report

(ECF No. 51-5) because although Matthew Curtin was designated as Benchmark’s rebuttal

expert, he is “now its primary expert.” (Pl. Brief Opp., 19, ECF No. 54). Benchmark responds

that its reliance on Mr. Curtin’s expert report is proper pursuant to Fed. R. Civil. P.

26(a)(2)(D)(ii).

               1.      Affidavits Made “Upon Information and Belief”

        Pursuant to Fed. R. Civ. P. 56(c)(4), affidavits “must be made on personal knowledge,

[and] set out facts that would be admissible in evidence.” “‘Magic words’ are not required to

make explicit that an affiant’s declaration is based on personal testimony and competence” but

rather, “a court can conclude from the context of the declaration whether those requirements are

satisfied.” Ondo v. City of Cleveland, 795 F.3d 597, 604 (6th Cir. 2015).

        [W]hen affidavits based on knowledge and belief are submitted to support or
        oppose a motion for summary judgment, the district court has discretion to
        determine whether it can differentiate between knowledge and belief for each
        averment in the affidavit. If the court can distinguish between the two, then . . . the
        court should excuse the affiant’s stylistic error, and must admit the parts based
        solely upon personal knowledge, while striking the parts based upon belief. If the
        court cannot differentiate between the two, then . . . the court must strike the
        affidavit in its entirety[.]”

Id. at 605.

                                                  11
       Upon review of the contested affidavits, it appears clear to the Court that despite the

language used at the outset, each averment in each contested affidavit is made on personal

knowledge. Moreover, the Court does not find that either Ms. George or Ms. Ferrell’s affidavits

conflict with their prior sworn deposition testimony, such that any portion of the affidavits

should be disregarded on that basis. (Def. Brief Opp., 12–13, ECF No. 56); see France v. Lucas,

836 F.3d 612, 622 (6th Cir. 2016) (“[A]fter a motion for summary judgment has been made, a

party may not file an affidavit that contradicts his earlier sworn testimony . . . unless the party

opposing summary judgment provides a persuasive justification for the contradiction.”) (internal

quotations and citation omitted)). All four affidavits are admitted.

               2.      Expert Testimony vs. Lay Testimony

       Pursuant to Fed. R. Evid. 701, a lay witness may only testify as to opinions or inferences

which are “(a) rationally based on the witness’s perception; (b) helpful to clearly understanding

the witness’s testimony or to determining a fact in issue; and (c) not based on scientific,

technical, or other specialized knowledge within the scope of Rule 702.” Put another way, “lay

testimony results from the process of reasoning familiar in everyday life, whereas an expert’s

testimony results from a process of reasoning which can be mastered only by specialists in the

field.” Harris v. J.B. Robinson Jewelers, 627 F.3d 235, 240 (6th Cir. 2010) (internal quotations

omitted).

       Mr. Gangwer’s affidavit (ECF No. 53-10) is not “lay testimony.” While Mr. Gangwer’s

testimony is based on his own first-hand observation and review of Woda’s computer network,

nothing contained in the affidavit regarding computer security can arguably result from the

process of reasoning familiar in everyday life. See United States v. Ganier, 468 F.3d 920, 926–27

(6th Cir. 2006) (explaining that while the average lay person may be able to interpret the outputs



                                                  12
of computer software, the interpretation needed to make sense of the software reports requires

specialized knowledge); Goldman v. Healthcare Mgmt. Sys. Inc., No. 1:05-cv-035, 2008 WL

2462778, at *4–5 (W.D. Mich. June 11, 2008) (holding that a witness who performed a forensic

analysis of the plaintiff’s computer and wished to testify about the impact of his forensic

examination on the computer was not offering lay testimony because such testimony would

require scientific, technical, or other specialized knowledge). Rather, as stated by Mr. Gangwer,

he reached his opinion that “at the time of Rook’s forensic investigation there was no malicious

software identified on Ferrell’s laptop which compromised her Benchmark Bank credentials . . .

[b]ased upon [his] experience, education and knowledge of cybersecurity.” (Gangwer Aff., ¶ 13).

This is expert testimony as contemplated by Fed. R. Evid. 702.

       Fed. R. Civ. P. 26(a)(2)(A) provides that “a party must disclose to the other parties the

identify of any witness it may use at trial to present evidence under Federal Rule of Evidence

702, 703, or 705.” “A party must make these disclosures at the times and in the sequence that the

court orders.” Id. 26(a)(2)(D). “If a party fails to provide information or identify a witness as

required by Rule 26(a) . . . the party is not allowed to use that information or witness to supply

evidence on a motion . . . unless the failure was substantially justified or is harmless.” Id.

37(c)(1). Fed. R. Civ. P. 37(c)(1) requires absolute compliance with Rule 26(a). Roberts ex. rel.

Johnson v. Galen of Va., Inc., 325 F.3d 776, 782 (6th Cir. 2003).

       The primary expert witness disclosure deadline in this case was November 1, 2018. (ECF

No. 31). The rebuttal expert witness disclosure deadline was December 4, 2018. (Id.). Plaintiff

does not contest that Mr. Gangwer was never disclosed as an expert witness. And Plaintiff’s

assertion that Mr. Gangwer’s affidavit constitutes lay witness testimony does not prove that the

failure was “substantially justified or harmless.” See Roberts, 325 F.3d at 782 (noting that the



                                                  13
burden is on the potentially sanctioned party to prove substantial justification or harmlessness);

Salgado v. General Motor Corps., 150 F.3d 735, 742 (7th Cir. 1998) (noting that the sanction of

exclusion is automatic unless the sanctioned party can show the Rule 26(a) violation was either

justified or harmless). Accordingly, the Court will disregard Mr. Gangwer’s affidavit in ruling on

the cross-motions for summary judgment.

                3.      Benchmark’s Expert Report

        From what the Court can gather from its Brief in Opposition, Plaintiff appears to be

requesting that the Court strike Mr. Curtin’s report because although he was timely disclosed as

Benchmark’s rebuttal expert (see ECF No. 37), he is now acting as a primary expert.

        In his affidavit, Mr. Curtin attests that he has attached a true and accurate copy of his

rebuttal report in response to Plaintiff’s expert report prepared by David Hadley. (Curtin Aff., ¶¶

3–4, ECF No. 51-5). Similarly, a review of Mr. Curtin’s report appears to properly “contradict or

rebut evidence on the same subject matter identified by” Mr. Hadley, pursuant to Fed. R. Civ. P.

26(a)(2)(D)(ii). Plaintiff’s request is denied.

        B       Benchmark’s Verification of the Fraudulent Payment Orders

        Plaintiff asserts that it is entitled to recover Woda’s $403,196.00 loss from Benchmark

because the fraudulent payment orders were not effectively verified pursuant to Ohio Revised

Code § 1304.57. (Amend Compl., ¶¶ 120–24, ECF No. 11). Section 1304.57, corresponding to

section 4A-202 of the Uniform Commercial Code (“U.C.C.”), provides in pertinent part:

        (B)(1) If a bank and its customer have agreed that the authenticity of payment
        orders issued to the bank in the name of the customer as sender will be verified
        pursuant to a security procedure, a payment order received by the receiving bank is
        effective as the order of the customer, whether or not authorized, if both of the
        following apply:

            (a) The security procedure is a commercially reasonable method of providing
            security against unauthorized payment orders.

                                                  14
            (b) The bank proves that it accepted the payment in good faith and in
            compliance with the security procedure and any written agreement or
            instruction of the customer restricting acceptance of payment orders issued in
            the name of the customer.

In other words, the risk of loss for an unauthorized transfer initiated by a third party remains with

Benchmark, unless Benchmark can show that “(1) the bank and customer agreed that the

authenticity of payment orders would be verified pursuant to a security procedure; (2) the

security procedure is commercially reasonable; and (3) the bank proves that it accepted the

orders in good faith and in compliance with the security procedure and any written agreement or

instruction of the customer.” Experi-Metal, Inc. v. Comerica Bank, No. 09-14890, 2011 WL

2433383, at *1 (E.D. Mich. June 13, 2011) (construing Michigan’s identically-worded U.C.C.

provision at Mich. Comp. Laws § 440.4702).

               1.      Agreement Between Woda and Benchmark

       The Court first considers whether Benchmark and Woda agreed that the authenticity of

ACH payment orders would be verified pursuant to certain security procedures. Ohio Rev. Code

§ 1304.57(B)(1).

       A “security procedure” is “a procedure established by agreement of a customer and a

receiving bank for the purpose of verifying that a payment order . . . is that of the customer[.]”

Id. § 1304.56. Only security procedures established by agreement are considered “security

procedures” for purposes of Ohio Rev. Code § 1304.57; “[t]he term does not apply to procedures

that the receiving bank may follow unilaterally in processing payment orders.” Id. § 1304.56,

official cmt. However, the agreement need not be a written contract. Choice Escrow and Land

Title, LLC v. BancorpSouth Bank, 754 F.3d 611, 618 (8th Cir. 2014).

       Woda entered into an ACH Agreement with Benchmark on March 28, 2011. The parties

agreed to comply with the security procedures described in Schedule B of the Agreement. (¶
                                                 15
2(a), ECF No. 1-2). Schedule B provides that “any transaction initiated or authorized using a

valid combination of a login ID and password will be considered authentic, valid, and binding”

by the parties. (Id. Sched. B; George Depo., 73–74; Vincent Depo., 19). In addition to unique

usernames and passwords for each authorized Woda employee, there is no dispute that Woda and

Benchmark agreed to other security procedures for authenticating ACH transfers: a risk

algorithm that triggered security challenge questions, account lockout after three unsuccessful

login attempts, IP blacklisting, and dual authorization. (Banking Agreement, 2, ECF No. 1-3;

George Depo., 75, 86, 92–93; Vincent Depo., 26, 36, 54; Vincent Decl., ¶ 6).

       Accordingly, there is no genuine issue of material fact that Woda and Benchmark agreed

that ACH payments would be verified pursuant to certain security procedures. The first part of

the test under § 1304.57(B)(1) is satisfied.

               2.      Commercial Reasonableness of Benchmark’s Security Procedures

       Both sides primarily focus their arguments on the second part of the test—the

commercial reasonableness of the security procedures just discussed. Ohio Rev. Code §

1304.57(B)(1)(a). According to Plaintiff,

       Benchmark did not act in a commercially reasonable manner because it: 1) failed
       to follow safe and sound policies ordered by the Federal Deposit Insurance
       Corporation (“FDIC”) to safeguard the Limited Partnerships’ deposits; 2) failed to
       provided multi-factor authentication for online banking, contra to the requirements
       of the Federal Financial Institutions Examination Council (“FFIEC”); 3)
       improperly and without authorization, gave Donna Ferrell access to the Limited
       Partnership accounts, even though her employment at Woda Construction, Inc. did
       not require her to have and/or need such access; 3 4) failed to provide risk assessing
       monitoring of its depositors’ accounts contra to the FDIC and FFIEC; and 5)
       improperly allowed customers to “opt-out” of security procedures, contra to FDIC
       and FFIEC requirements. 4



       3
       This is addressed in the next section.
       4
       Plaintiff also argues that “Ohio law does not come into consideration here because
Benchmark is federally regulated[.]” (Pl. Motion, 25). While Benchmark is undisputedly subject
                                                16
(Pl. Motion, 4–5, ECF No. 53). Benchmark argues that “(1) the parties agreed to commercially

reasonable security procedures, which the bank followed . . . [and] (2) the Limited Partnerships

rejected additional commercially reasonable security procedures and expressly agreed to be

bound by transfers made using its credentials.” (Def. Motion, 11, ECF No. 51).

       Pursuant to the Ohio Rev. Code § 1304.57(C)(1), the commercial reasonableness of a

security procedure is determined by considering:

       (a) The wishes of the customer expressed to the bank;
       (b) The circumstances of the customer known to the bank, including the size,
       type, and frequency of payment orders normally issued by the customer to the
       bank;
       (c) Alternative security procedures offered to the customer;
       (d) Security procedures in general use by customers and receiving banks similarly
       situated.

The standard is not whether the security procedure is the best available but whether it is

reasonable for the particular parties involved. U.C.C. § 4A-203, cmt 4. Moreover, a security

procedure is deemed to be commercially reasonable if both of the following apply:

       (a) The security procedure was chosen by the customer after the bank offered, and
       the customer refused, a security procedure that was commercially reasonable for
       that customer.
       (b) The customer expressly agreed in writing to be bound by any payment order,
       whether or not authorized, issued in its name and accepted by the bank in
       compliance with the security procedure chosen by the customer.

Ohio Rev. Code § 1304.57(C)(2). The issue of commercial reasonableness is a question of law.

U.C.C. § 4A-203, cmt 4.

        The Court first considers the “security procedures in general use by customers and

receiving banks similarly situated.” Ohio Rev. Code § 1304.57(C)(1)(d). While the Sixth Circuit




to federal regulation, the only remaining claim for relief is a violation of the Ohio Uniform
Commercial Code. Ohio law clearly applies.
                                                17
has not examined the issue, two Circuits that have analyzed security procedures in this context

held that the use of a unique username and password alone is inadequate. See Choice Escrow,

754 F.3d 611, 620 (8th Cir. 2014); Patco Const. Co., Inc. v. People’s United Bank, 684 F.3d 197,

210–11 (1st Cir. 2012). Taking it a step further, the First Circuit concluded that a security system

using a unique username and password was not commercially reasonable when it was only

backed up by challenge questions triggered by transfers exceeding $1.00. Patco, 684 F.3d at

210–11. According to the Court, this meant that customers who regularly initiated transfers were

frequently answering their challenge questions, which “substantially increase[d] the risk of

fraud.” Id. at 210.

        Both the First and Eighth Circuits applied the FFIEC’s 5 guidance, cited by both parties

here, when analyzing the commercial reasonableness of a bank’s security procedures under

nearly identical state statutes to Ohio’s. See Choice Escrow, 754 F.3d at 619–20; Patco, 684 F.3d

at 201. Aptly, the FFIEC Guidance states:

        “The agencies consider single-factor authentication, as the only control mechanism,
        to be inadequate for high-risk transactions involving access to customer
        information or the movement of funds to other parties . . . . Account fraud and
        identity theft are frequently the result of single-factor (e.g., ID/password)
        authentication exploitation. Where risk assessments indicate that the use of single-
        factor authentication is inadequate, financial institutions should implement
        multifactor authentication, layered security, or other controls reasonably calculated
        to mitigate those risks.”

Patco, 684 F.3d at 201–02 (quoting FFIEC, Authentication in an Internet Banking Environment,

1–2 (Aug. 8, 2001), available at http://www.ffiec. gov/pdf/authentication_guidance.pdf)).

        Relying on FFIEC guidance, the Eighth Circuit held that a dual authorization system




        5
         The FFIEC was established to “prescribe uniform principles and standards for the
Federal examination of financial institutions . . . and make recommendations to promote
uniformity in the supervision of these financial institutions.” 12 U.S.C. § 3301.
                                                 18
constituted a commercially reasonable security procedure because it added another layer of

protection to a single level of authorization, such as a unique username and password. Choice

Escrow, 754 F.3d at 620 (citing FFIEC, Authentication in an Internet Banking Environment

(Oct. 12, 2005), available at https://www.ffiec. gov/pdf/authentication_guidance.pdf )). In fact,

the Eighth Circuit noted that dual authorization may be more effective against certain types of

internet fraud than multifactor authentication alone. Id. In other words, in a banking relationship

like that at issue here, the FFIEC endorses the use of both layered security and multifactor

authentication for high-risk transactions. (See Curtin Report, 6, ECF No. 51-5). The FFIEC

explicitly states that the guidance does not exclusively call for the use of multifactor

authentication or recommend multifactor authentication over layered security. FFIEC,

Frequently Asked Questions, 2–3 (Aug. 15, 2006), available at https://www.ffiec.gov

/pdf/authentication_faq.pdf.

       Multifactor security includes the use of two of the following: something the user knows,

something the user has, and something the user is. Choice Escrow, 754 F.3d at 620. Layered

security can include a combination of single-factor authentication methods, such as “application

timeouts with mandatory reauthentication, fraud detection and monitoring systems, dual

customer authorization, and reputation-based tools to block connections to the institution’s

servers based on device or network indicators known or suspected to be associated with

fraudulent activities.” (Curtin Rep., 7, citing FFIEC, Information Security Booklet, 36

(September 2016) available at https://www.ffiec.gov/press/PDF/FFIEC_IT_Handbook

_InformationSecurity_Booklet.pdf). Here, Benchmark implemented layered security by utilizing

unique usernames and passwords, security challenge questions triggered by a risk algorithm,

account lockout after three unsuccessful login attempts, IP blacklisting, and dual authorization.



                                                 19
       Next, the Court considers the “alternative security procedures offered to the customer”

and “the wishes of the customer expressed to the bank.” Ohio Rev. Code § 1304.57(C)(1)(a),(c).

In addition to the security procedures agreed to, Benchmark offered Woda the use of a manual

report system and banking tokens. Both parties agree that banking tokens are a commercial

reasonable security measure. (Hadley Aff., ¶ 16, ECF No. 53-4; Curtin Rep., 8). However, at

Woda’s request, Benchmark allowed Woda to reject the use of a manual report system and

banking tokens (George Depo., 78–79, 102–03, 137–38), and to bypass dual authorization for

select employees. (Vincent Decl., ¶ 7).

       While Plaintiff’s expert claims that the FFIEC rejects a customer’s decisions to opt-out of

security measures, this position is unsupported by the documentation Mr. Hadley references in

his Report. Instead, the FFIEC explains that while customers should not be permitted to “opt-

out” of additional authentication controls when the result is reliance on one single-factor

authentication measure alone (i.e., unique username and password combination), “an institution

may permit customers to choose between different authentication options provided the options

offered are consistent with the guidance.” (FFIEC, Frequently Asked Questions, 4–6). Layered

security, even without dual authorization, is consistent with the FFIEC Guidance. (Curtin Rep.,

7, citing FFIEC, Information Security Booklet, 36).

       Finally, the Court moves to the fourth factor—“the circumstances of the customer known

to the bank.” Ohio Rev. Code § 1304.57(C)(1)(b). While “[a] receiving bank might have several

security procedures that are designed to meet the varying needs of different customers[,]” it is

not required. U.C.C. § 4A-203, cmt 4. It is not per se commercially unreasonable for a bank to

use a single effective and versatile security protocol for the majority of its customers and depart

from the protocol only when necessary. Choice Escrow, 754 F.3d at 621. A bank’s generic one-



                                                 20
size-fits all approach to customers only violates Article 4A if it does not take a customer’s

specific circumstances into account. Patco, 684 F.3d at 212.

       Here, Mr. Woda and Mr. Cooper served dual roles: sitting on the Benchmark Board of

Directors and acting as managing directors of Woda. (Caldwell Decl., ¶ 3). Accordingly, they

were in the unique position of being able to participate in establishing Benchmark’s general

security policies for ACH transfers with Woda’s unique circumstances in mind. (Vincent Depo.,

44, 65; Ex. B, ECF No. 44-2; Decl. Caldwell, ¶ 9). And there is no dispute that when the general

security protocol did not suit Woda’s circumstances, Benchmark altered it to fit the needs of the

customer: Benchmark allowed Woda to utilize only the online banking system for ACH

transfers, to reject banking tokens as “inconvenient,” and to bypass dual authorization for select

employees. (Vincent Decl., ¶ 7; George Depo., 78–79, 102–03, 137–38).

       The Court finds that Benchmark’s security procedures were commercially reasonable as a

matter of law pursuant to Ohio Rev. Code § 1304.57(C)(1). 6 Moreover, Woda ultimately “agreed

in writing to be bound by any payment order, whether or not authorized, issued in its name and

accepted by the bank in compliance with the security procedure[s] chosen by the customer.” (See

ACH Agreement, Sched B, “[A]ny transaction initiated or authorized using a valid combination

of a login ID and password will be considered authentic, valid, and binding by the Company and

Benchmark Bank.”); Ohio Rev. Code § 1304.57(C)(2)(b). Thus, § 1304.57(C)(2) also applies.

See also U.C.C. § 4A-203, cmt 4 (explaining that the risk of loss shifts to the customer where the

informed customer refuses security procedures that are commercially reasonable and suitable for




       6
         Plaintiff’s continued references to two FDIC Consent Orders (ECF Nos. 53-7–9)
regarding “unsafe banking practices” are irrelevant to this issue. Both Orders address
shortcomings regarding Benchmark’s capitalization and asset management. Similarly, Plaintiff’s
repeated discussions regarding “risk analysis security” are also immaterial.
                                                21
the customer and insists on using higher-risk procedures because they are convenient). Pursuant

to Ohio Rev. Code § 1304.57(B)(1)(a), the second part of the test is satisfied.

                3.      Benchmark’s Good Faith and Compliance with ACH Agreement
                        and/or Woda’s Instructions

         Under the third part of the test, Benchmark must also prove that it accepted the fraudulent

payment orders “in good faith and in compliance with the security procedure and any written

agreement or instruction of the customer restricting acceptance of payment orders issued in the

name of the customer.” Ohio Rev. Code § 1304.57(B)(1)(b).

         “Good faith” means “honesty in fact and the observance of reasonable commercial

standards of fair dealing.” Id. §§ 1301.201(B)(20), 1304.51(A)(9). This definition has both a

subjective (“honesty in fact”) and objective component (“observance of reasonable commercial

standards”). In re Nieves, 648 F.3d 232, 239 (3d Cir. 2011); In re Jersey Tractor Trailer

Training, Inc., 580 F.3d 147, 156 (3d Cir. 2009). There is nothing in the record to suggest that

Benchmark did not accept the payment orders honestly, so the Court will focus on the objective

prong.

         Having already examined the commercial reasonableness of Benchmark’s security

procedures, “[t]he objective good faith inquiry concerns a bank’s acceptance of payment orders

in accordance with those security procedures” and any written agreement or instruction of the

customer. Choice Escrow, 754 F.3d at 623. However, “technical compliance . . . is not enough

under Article 4A; instead . . . the bank must abide by its [security] procedures” and any written

agreements or instructions of the customer “in a way that reflects the parties’ reasonable

expectations . . . as established by reasonable commercial standards of fair dealing.” Id; see also

In re Nieves, 648 F.3d at 239–40 (explaining that the objective good-faith standard deals with

what a party knew or should have known, taking into consideration the customary practices of

                                                 22
the industry).

       Woda was aware that pursuant to the ACH Agreement executed between the parties, the

purpose of the security procedures in place was “for verification of authenticity and not to detect

an error in the transmission or content of an Entry.” (ACH Agreement, ¶ 2(a)). Thus, Woda knew

that Benchmark employees were not checking whether a receiving entity had a relationship to or

prior history with Woda, whether a recipient’s name was of Eastern European origin, or where

an originating IP address was located. (Pl., Motion, 10, 26); see Choice Escrow, 754 F.3d at 623

(“[The customer] was also aware that the role of those [bank] employees was not to check for

any irregularities but to route these payment orders to the correct beneficiaries.”).

       In fact, according to Ms. Vincent, she processed the fraudulent transfers the same way

she processed all ACH transfers: she looked to see if the ACH transfer was generated by a

known authorized user, the debts and credits balanced, and the account the user was transferring

money from had money in it to cover the transfer. (Vincent Depo., 31, 179). Similarly, Fiserv

verified that Ms. Ferrell’s username, password, and security questions, if prompted, were correct

when the fraudulent transfers were made. (Id. at 36). The transfers were not initiated from IP

addresses that were blacklisted, and on Benchmark’s end, there was no notice of an account

lockout. (Id. at 139–40; Ex. B, ECF No. 52-1). Accordingly, there is no dispute that Benchmark

acted according to the reasonable expectations of the parties in following the established security

procedures.

       However, there are genuine issues of material fact concerning whether Benchmark

accepted the fraudulent ACH transfers pursuant to the ACH Agreement and/or Woda’s

instructions. The first two disputes involve whether the ACH Agreement was modified. The

ACH Agreement states that “[n]o course of dealing between Benchmark Bank and Company will



                                                 23
constitute a modification of this Agreement . . . or constitute an agreement between the

Benchmark Bank and Company regardless of whatever practices and procedures Benchmark

Bank and Company may use.” (¶ 25, ECF No. 1-2). However, under Ohio law, notwithstanding

the terms of a written agreement, “oral modification of a written contract can be enforceable”

where “the parties have engaged in a course of conduct in conformance with the oral

modification.” Exact Software N.A., Inc. v. Inforcon Systems, Inc., No. 3:03CV7183, 2004 WL

952876, at *5 (N.D. Ohio Apr. 16, 2004); Smaldino v. Larsick, 630 N.E.2d 408, 412–13 (Ohio

Ct. App. 11th Dist. 1993).

       The written ACH Agreement lists the maximum limit for a single ACH transfer for Woda

as $50,000. (ACH Agreement, Sched C). Six of the fraudulent transfers initiated between May

18 and May 24, 2016, exceeded this limit. (Woda Aff., ¶¶ 15–27). For example, the third

fraudulent ACH transfer initiated from the Boury Lofts account was for $83,217.00. (Id. at ¶ 23).

According to Ms. George, who is listed as Woda’s authorized representative in the ACH

Agreement, she was not aware of any amendment to Schedule C. (Scheds. B, C, ECF No. 1-2;

George Depo., 105–06). This is disputed by Ms. Vincent’s testimony that it was not unusual for

Woda associates to make ACH transfers as large as and larger than the amounts fraudulently

transferred. (Vincent Decl., ¶ 14, according to Ms. Vincent, Ms. Ferrell made a legitimate

transfer from the WCI account on May 19, 2016 for $2,419,540.14).

       Similarly, Schedule C of the ACH Agreement lists the Woda accounts that were allowed

access to ACH services at the time of the signing of the Agreement. (ACH Agreement, Sched C).

The Limited Partnerships are not listed. (Woda Aff., ¶ 10). Again, Ms. George was not aware of

any amendments to Schedule C. (George Depo., 105). Yet, Mr. Caldwell contends that there was

an “understanding” between Benchmark and Woda that the ACH Agreement would apply to all



                                                24
Woda entities and affiliates that banked at Benchmark and requested ACH services, including

the Limited Partnerships. (Caldwell Decl., ¶ 8; Vincent Depo., 89–92). According to Ms.

Vincent, there did not need to be a new or updated agreement each time an authorized account

was added—all new Woda accounts opened after March 28, 2011, including the Limited

Partnerships, were covered by the original ACH Agreement. (Vincent Depo., 89–92). While Ms.

George assumed that if a new account was set up, it was “set up to be in line with all of the other

. . . preexisting accounts,” (George Depo., 106), it is unclear where this “understanding” came

from. Thus, disputes of fact exist as to whether Benchmark engaged in a course of conduct in

conformance with oral modifications to the ACH Agreement to include the maximum amount

allowed to be transferred and what accounts were included in Schedule C.

       Finally, while it is undisputed that the fraudulent ACH transfers were made using Ms.

Ferrell’s username and password, Plaintiff argues that Woda never authorized Benchmark to

give Ms. Ferrell access to the Limited Partnership accounts. The record on this is less than clear.

       On March 22, 2016, Ms. Clifford e-mailed Ms. Vincent requesting that Ms. Ferrell, who

had just replaced Sue Milner at Woda, be given access to view and process ACH transfers for

WCI. (Ex.7, ECF No. 46-4). Ms. George also told Ms. Vincent to “duplicate Sue’s rights with

respect to activities that she could perform, but not necessarily access rights to properties that

Sue had access to.” (Id.). It is unclear what this statement is referring to and there is no evidence

about what Sue’s rights had been. Nevertheless, with Woda’s approval, Ms. Ferrell did have the

ability to bypass dual authorization and initiate and approve ACH transfers for processing.

(George Depo., 121–23; Ex. 8, ECF No. 46-5).

       According to Ms. Vincent, prior to the fraudulent transfers, she was asked to designate

the Limited Partnership accounts as “construction accounts” with both online banking and ACH



                                                 25
access and to give the entire Woda accounting group access to the accounts. (Vincent Decl., ¶¶

8–9). Ms. Vincent also claims that Ms. Clifford and Ms. George specifically requested by

telephone that Ms. Ferrell be given ACH access to the Limited Partnership accounts. (Id. ¶ 11;

Vincent Depo., 105–07). However, Ms. George contends that neither she nor anyone at Woda

authorized Benchmark to give Ms. Ferrell access to the Limited Partnership accounts, “much less

the ability to process ACH transfers from these accounts.” (George Aff., ¶ 14). Thus, there is a

genuine dispute as to whether Ms. Ferrell should have had access to process ACH transfers from

the Limited Partnership accounts.

       Because the Court is left with these disputes, genuine issues exist regarding whether

Benchmark accepted the payment orders in good faith and in compliance with the ACH

Agreement and/or Woda’s instructions. See Experi-Metal, 2010 WL 2720914, at *7–8 (denying

summary judgment because questions of fact remained as to whether the bank acted in good faith

where there was evidence in the record that the bank disregarded the customer’s verbal

instructions). Resolutions of these factual issues will require a credibility determination by the

Court and such determination is not appropriate on a motion for summary judgment, even where

there is no jury demand. TransWorld Airlines, Inc. v. Am. Coupon Exch., Inc., 913 F.2d 676,

684–85 (9th Cir. 1990). Accordingly, the Court cannot determine whether the third part of the

test under Ohio Rev. Code § 1304.57(B)(1)(b) is satisfied and ultimately whether the payments

at issue were verified.

       C.      Plaintiff’s Entitlement to Refund

       If the Court finds that Benchmark failed to verify the fraudulent payments pursuant to Ohio

Rev. Code § 1304.57(B), “the bank shall refund any payment of the payment order received from

the customer . . . and shall pay interest on the refundable amount calculated from the date the bank



                                                 26
received payment to the date of the refund.” Id. § 1304.59. If the Court finds that Benchmark did

verify the fraudulent payments pursuant to § 1304.57(B), the bank is still required to refund the

customer if either of the following exceptions apply:

          (1) By express written agreement, the receiving bank may limit the extent to which
          it is entitled to enforce or retain payment of the payment order.

          (2) The receiving bank may not enforce or retain payment of the payment order if
          the customer proves that the order was not caused, directly or indirectly, by either
          of the following:
               (a) A person entrusted at any time with duties to act for the customer with
               respect to payment orders or the security procedure;
               (b) A person who obtained access to transmitting facilities of the customer or
               who obtained, from a source controlled by the customer and without authority
               of the receiving bank, information facilitating breach of the security procedure,
               regardless of how the information was obtained or whether the customer was
               at fault.

Id. § 1304.58(A)(1), (2). The Court will discuss each exception in turn.

                 1.      Agreement by Benchmark to Limit Enforcement of Payment

          Under the first exception, a bank is required to refund a customer for an unauthorized

payment order, even if the payment was verified pursuant to § 1304.57(B), if the bank agreed to

take all or part of the loss resulting from the unauthorized payment order. U.C.C. § 4A-203, cmt

6.

          Although Plaintiff cites to a clause in the Banking Agreement that seems to limit Woda’s

loss to $500 for unauthorized transfers, Plaintiff ignores the applicable language of the ACH

Agreement. Paragraph 25 of the ACH Agreement provides that “[i]n the event of any

inconsistency between the terms of this Agreement and the Account Agreement, the terms of this

Agreement shall govern.” (ECF No. 1-2). Paragraph 3(a) of the ACH Agreement explicitly

states:

          If an Entry . . . received by Benchmark Bank purports to have been transmitted or
          authorized by Company, it will be deemed effective as Company’s Entry . . . and

                                                   27
       Company shall be obligated to pay Benchmark Bank the amount of such Entry even
       though the Entry . . . was not authorized by Company, provided Benchmark Bank
       accepted the entry in good faith and acted in compliance with the security
       procedures referred to in Schedule B with respect to such entry.

(Id.). In other words, Benchmark limited its ability to enforce payment for unauthorized payment

orders to only those that Benchmark verified pursuant to Ohio Rev. Code § 1304.57(B)(1)(b).

        For the reasons previously discussed, questions of fact remain as to whether Benchmark

accepted the fraudulent transfers in good faith. Accordingly, if the Court determines at trial that

Benchmark accepted the fraudulent transfers in good faith, paragraph 3(a) of the ACH

Agreement provides that the risk of loss stays with Plaintiff. If the Court determines the opposite,

this provision is inapplicable; the risk of loss shifts to Benchmark because the payments are

unverified under Ohio Rev. Code § 1304.57(B).

               2.      Woda’s Role in Security Breach

       Under the second exception, a bank is required to refund a customer, even if the payment

was verified pursuant to § 1304.57(B), if the customer can prove that the culprit did not obtain

confidential security information controlled by the customer. U.C.C. § 4A-204, cmt 1. In other

words, “[i]f the customer can prove that the person committing the fraud did not obtain the

confidential information from an agent or former agent of the customer or from a source

controlled by the customer, the loss is shifted to the bank.” Id. § 4A-203, cmt 5. “Prove” is

defined as “to meet the burden of establishing the fact.” Ohio Rev. Code § 1304.51(A)(14).

        After examining Ms. Ferrell’s computer, Woda’s IT Technician e-mailed Mr. Cooper

and alerted him that malware of an unknown type was found on Ms. Ferrell’s computer. (Ex. 15,

ECF No. 47-5). Based on review of the log activity, Fiserv also believed there was malware in

Woda’s network, which allowed the attackers to obtain valid credentials for use in the ACH

origination and authorization. (Ex. B, ECF No. 52-1). According to Fiserv, they confirmed that

                                                 28
they did not detect any user ID or password data breach on their network nor did they have any

records of recent accounts with stolen credentials from customers. (Id.). Moreover, monthly

vulnerability and penetration testing did not detect any intrusions. (Id.).

       After the attack, Woda hired Rook to conduct a forensic investigation and network

vulnerability analysis of Woda’s computer systems. (Ferrell Depo., 51, 57). In Rook’s

Vulnerability Analysis Report, it identified, among other things, that “two hosts were found

running IPMI v.2.0 which contains an information disclosure vulnerability, allowing attackers to

obtain password hashes.” (Ex. 16, p. 19, ECF No. 47-6). Rook classified this internal

environment vulnerability as “high risk.” (Id.).

       Despite all of this, Plaintiff’s expert, Mr. Hadley, believes the “criminals got everything

they needed from eavesdropping network traffic between Benchmark and their depositors”—

specifically Benchmark’s unencrypted e-mails to Woda, which included online banking

usernames and generic temporary passwords for new accounts. (Hadley Report, 2, 6–7, ECF No.

51-5). However, there is no evidentiary support for Mr. Hadley’s belief.

       In fact, the undisputed evidence undermines Mr. Hadley’s belief. At the time of the

fraudulent transfers, Ms. Ferrell’s password was not “woda123,” “woda2013,” “bench123,”

“bench456,” “bench2012,” “bench4567,” or “belh2105,” which were the only (temporary)

passwords transmitted by e-mail. (Ex. G, ECF No. 43-8). Rather Ms. Ferrell’s Benchmark

account password was “Cincy24!” which was known only to Ms. Ferrell and kept on a sticky

note in a locked drawer in Ms. Ferrell’s office. (Ferrell Depo., 28). Immediately after being told

she was locked out of her account on her own computer, Ms. Ferrell was able to log in to her

Benchmark account on Ms. Myers’ computer and process an ACH transfer. (Ferrell Depo., 34–

38). Ms. Ferrell was also able to log back into her Benchmark account on her own Woda



                                                   29
computer on May 19 using the same username and password she had previously been using.

(Ferrell Depo., 38). Thus, Mr. Hadley’s suggestion that Ms. Ferrell’s access to her Benchmark

account was compromised by an unauthorized person who set up a new username, password, and

security questions unknown to Ms. Ferrell as a result of these unencrypted e-mails is

unsupported. (Hadley Rep., 2, 6–7). Moreover, while Mr. Woda and Mr. Cooper may not have

liked or agreed with the findings of the security firm they hired to evaluate Woda’s computer

system, their opinions do not negate Rook’s or Fiserv’s findings in the face of no admissible

evidence to the contrary. (Ex. 17, ECF No. 48-2).

       Thus, there is no genuine issue of material fact that Woda has not established that the

person who committed the fraudulent payment orders did not obtain the confidential information

from a source controlled by Woda. Accordingly, if the Court determines at trial that the Bank

accepted the fraudulent transfers in good faith, the risk of loss stays with Plaintiff.

       D.      Indemnification Clauses

       Benchmark argues that if Plaintiff’s claim survives summary judgment, Benchmark is

entitled to its affirmative defense of setoff for its attorneys’ fees and costs in both lawsuits

pursuant to indemnity clauses located at paragraphs 13 and 14 of the ACH Agreement.

       “A setoff is defined as ‘that right which exists between two parties, each of whom under

an independent contract owes a definite amount to the other, to set off their respective debts by

way of a mutual deduction.’” Beck v. Mar Distribs. of Toledo, Inc., 2012-Ohio-5831165, 2012

WL 5831165, at *2 (Ohio Ct. App. 6th Dist. 2012) (quoting Witham v. South Side Bldg. & Loan

Ass’n of Lima, Ohio, 15 N.E.2d 149, 150 (Ohio 1939)). 7 An important element of the right to



       7
          The Agreements at issue in this case contain an Ohio forum selection clause, both
parties rely on Ohio law, and the entire relationship between the subrogor and Defendant took
place in Ohio. Accordingly, Ohio law applies to Benchmark’s affirmative defense. Int'l Ins. Co.
                                                  30
setoff is mutuality of obligation—both parties to the lawsuit are also parties to the independent

contract on which the right to setoff is claimed. Id. “In contrast to recoupment, a setoff is ‘a

demand asserted to diminish or extinguish a plaintiff’s demand, which arises out of a transaction

different from that sued on, and which must be liquidated and emerge from a contract or

judgment.’” American Motorists Ins. Co. v. Olin Hunt Specialty Products, Inc., 2001 WL

1098013, at *3 (Ohio Ct. App. 10th Dist. 2001) (quoting Continental Acceptance Corp. v.

Rivera, 363 N.E.2d 772, 776 n.17 (Ohio 1976)).

       There is no dispute that the parties to the ACH Agreement are Woda and Benchmark

Bank. However, because subrogation is “[t]he substitution of one person in place of another with

reference to a lawful claim, demand, or right[,]” Plaintiff stands in the shoes of Woda. American

Motorists, 2001 WL 1098013, at *3 (quoting American Ins. Group v. McCowin, 7 Ohio App. 2d

62, 65 (Ohio 1966)). And in the same way that Federal can act as the subrogee of the Limited

Partnerships in its comprehensive coverage of Woda in bringing this action, there is mutuality of

obligation between Federal and Benchmark. (See Phair Aff., ¶ 3).

       The second indemnification clause in the ACH Agreement states:

       Company agrees to indemnify Benchmark Bank against any loss, liability or
       expense (including attorney’s fees and expenses) resulting from or arising out of
       any claim of any person that the Benchmark Bank is responsible for any act or
       omission of Company or any other person described in this Section[.]

(¶ 14(a), ECF No. 1-2).

       The commentary of the applicable federal regulation “establishes that [U.C.C.] Article

4A [(adopted by Ohio Revised Code Chapter 1304)], governing Fedwire funds transfers,

‘supersedes or preempts inconsistent provisions of state law.’” Texas Brand Bank v. Luna &



v. Stonewall Ins. Co., 86 F.3d 601, 604 (6th Cir. 1996); Ohayon v. Safeco Ins. Co. of Ill., 747
N.E.2d 206, 209, 210 (Ohio 2001).
                                                 31
Luna, LLP, No. 3:14-CV-1134-P, 2015 WL 12916411, at *5 (N.D. Tex. Feb. 27, 2015) (quoting

Comm. on § 210.25, 12 C.F.R. Part 210, Subpt. B, App. A (2015)). While the Sixth Circuit has

not spoken on the scope of the regulation’s preemption, the Fourth Circuit has determined that a

state law claim is preempted if “the challenged conduct in the state claim would be covered

under Subpart B as well.” Eisenberg v. Wachovia Bank, N.A., 301 F.3d 220, 223 (4th Cir. 2002).

The Eighth Circuit also determined that U.C.C. Article 4A preempts common law causes of

action “where the common law claims would create rights, duties, or liability inconsistent with

[Article 4A]; and . . . where the circumstances giving rise to the common law claims are

specifically covered by [Article 4A].” Choice Escrow, 754 F.3d at 625.

       In a similar action under Missouri’s identical adaptation of the U.C.C. provisions at issue,

the Eighth Circuit held that the bank’s counterclaim to enforce a similar indemnification

provision, where the bank sought only attorney’s fees, was not inconsistent with U.C.C. Article

4A because Article 4A “contains no provision allocating attorney’s fees between the bank and

the customer in the event of litigation.” Id. at 626. The Court went onto explain that “[a]lthough

awarding attorney’s fees to bank under an indemnification agreement might reduce a customer’s

overall recovery against that bank, it would do so for reasons extrinsic to Article 4A’s attempts

to balance the risk of loss due to a fraudulent payment order.” Id. Moreover, there are no specific

public policy exceptions that prevent the enforcement of an indemnification clause under Ohio

Revised Code Chapter 1304. Worth v. Aetna Cas. & Sur. Co., 513 N.E.2d 253, 257 (Ohio 1987)

(“In the absence of specific public policy exceptions . . . an agreement to indemnify another is

generally enforceable.”).

       Finding Choice Escrow to be the only Circuit authority directly on point, the Court

concludes that should Plaintiff prevail at trial, Benchmark may seek to setoff its reasonable



                                                32
attorneys’ fees and court costs for both lawsuits, pursuant to Paragraph 14 of the ACH

Agreement. 8

IV.    CONCLUSION

       For the foregoing reasons, the Court DENIES IN PART and GRANTS IN PART

Benchmark’s Motion for Summary Judgment (ECF No. 51) and DENIES Plaintiff’s Motion for

Summary Judgment. (ECF No. 53).

       In sum, if the Court determines at trial that Benchmark did not accept the payment orders

in good faith and in compliance with the ACH Agreement and/or Woda’s instructions, the loss of

$403,196.00 plus interest shifts to Benchmark. However, Benchmark may seek to recover its

reasonable attorneys’ fees and costs from Plaintiff for both lawsuits. If the Court determines at

trial that Benchmark accepted the payment orders in good faith and in compliance with the ACH

Agreement and/or Woda’s instructions, the loss will stay with Plaintiff, as Woda’s subrogee.

       An Order scheduling this case for a bench trial will be forthcoming.

       IT IS SO ORDERED.



                                                     /s/ Sarah D. Morrison
                                                     SARAH D. MORRISON
                                                     UNITED STATES DISTRICT JUDGE




       8
        Given this conclusion, the Court does not address the indemnification clause at
paragraph 13 of the ACH Agreement, which appears to be more problematic. See Texas Brand,
2015 WL 12916411, at *5.
                                                33
